Spalding, Ch. J.
While I concur in this opinion, I desire to say that, as to the time when the period of redemption expires, I do so. because it would be of no avail to do otherwise, and it is more important that the rule be definitely established, one way or the other, than it is. how it is established.
The construction placed upon the law by this decision will not deprive parties seeking to redeem of any supposed right on which they may have relied; and it is in the interest of debtors, although I am satisfied that the bar of the state has generally acted upon the supposition that the' time expired at the end of the calendar year, regardless of the last day being Sunday.